UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-1476



PETER JAMES ATHERTON,

                                             Plaintiff - Appellant,

          versus


ARLINGTON COUNTY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-81-1104-A)


Submitted:   April 28, 1998                  Decided:   June 2, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter James Atherton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Peter James Atherton appeals the district court's order denying

his motion to file an amended complaint without prejudice to his

right to file a new complaint. We have reviewed the record and the

district court's opinion and find no reversible error. In an order

dated January 26, 1982, the district court removed Atherton's case
from the active docket, but retained jurisdiction to consider his

claims once various state court proceedings had concluded. Although

Atherton seeks to file an amended complaint on the basis that the

state court proceedings have recently concluded, he provided no
evidence to establish this fact. Further, the district court dis-

missed Atherton's motion without prejudice to his right to file a

new complaint. Accordingly, we affirm the district court's order.

See Atherton v. Arlington County, No. CA-81-1104-A (E.D. Va. Feb.
25, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2